161 F.3d 764
BROWN & WILLIAMSON TOBACCO CORPORATION;  Lorillard TobaccoCompany;  Philip Morris, Incorporated;  RJReynolds Tobacco Company, Plaintiffs--Appellants,andCoyne Beahm, Incorporated;  Liggett Group, Incorporated,v.FOOD & DRUG ADMINISTRATION;  David A. Kessler, M.D.,Commissioner of Food and Drugs, Defendants--Appellees.Attorneys General of the State of Minnesota;  State ofAlaska;  of Arizona;  State of Arkansas;  State of Colorado;State of Connecticut;  State of Florida;  State of Hawaii;State of Illinois;  State of Indiana;  State of Iowa;  Stateof Louisiana;  State of Kansas;  State of Maine;  State ofMaryland;  State of Massachusetts;  State of Michigan;State of Mississippi;  State of Missouri;  State of Montana;State of Nevada;  State of New Hampshire;  State of NewJersey;  State of New Mexico;  State of New York;  State ofNorth Dakota;  State of Ohio;  State of Oklahoma;  State ofOregon;  State of Pennsylvania;  State of Rhode Island;State of South Dakota;  State Of Texas;  State of Utah;State of Vermont;  State of Washington;  State of WestVirginia;  State of Wisconsin;  The City and County of SanFrancisco;  Public Citizen;  The American Academy ofPediatrics;  American Cancer Society;  American CollegePreventive Medicine;  American Heart Association;  AmericanLung Association;  American Medical Association;  AmericanMedical Women's Association;  American Public HealthAssociation;  American Society of Addiction Medicine;  TheHMO Group;  National Association of Elementary SchoolPrincipals;  National Association of Secondary SchoolPrincipals;  National Center for Tobacco-Free Kids;  Stateof Kentucky;  Washington Legal Foundation ("WLF");  MarioAndretti;  Don Garlits;  Al Unser;  Rusty Wallace;  CaleYarborough;  Richard Burr, Cass Ballenger, Howard Coble,United States Representatives, Lauchcloth, United StatesSenator, Amici Curiae.COYNE BEAHM, INCORPORATED;  Brown & Williamson TobaccoCorporation;  Philip Morris, Incorporated;  RJ ReynoldsTobacco Company;  National Association of ConvenienceStores;  Acme Retail, Incorporated;  United States TobaccoCompany;  Conwood Company, LP;  National Tobacco Company,LP;  Pinkerton Tobacco Company;  Swisher International,Incorporated;  Central Carolina Grocers, Incorporated;  J.T.Davenport, Incorporated;  North Carolina TobaccoDistributors Committee, Incorporated;  The AmericanAdvertising Federation;  American Association of AdvertisingAgencies;  Association of National Advertisers,Incorporated;  Magazine Publishers of America;  The OutdoorAdvertising Association of America, Incorporated;  Point ofPurchase Advertising Institute;  Lorillard Tobacco Company,Plaintiffs--Appellees,andLiggett Group, Incorporated, Plaintiff,v.FOOD & DRUG ADMINISTRATION;  David A. Kessler, M.D.,Commissioner of Food and Drugs, Defendants--Appellants.Attorneys General of the State of Minnesota;  State ofAlaska;  State of Arizona;  State of Arkansas;  State ofColorado;  State of Connecticut;  State of Florida;  Stateof Hawaii;  State of Illinois;  State of Indiana;  State ofIowa;  State of Louisiana;  State of Kansas;  State ofMaine;  State of Maryland;  State of Massachusetts;  Stateof Michigan;  State of Mississippi;  State of Missouri;State of Montana;  State of Nevada;  State of New Hampshire;State of New Jersey;  State of New Mexico;  State of NewYork;  State of North Dakota;  State of Ohio;  State ofOklahoma;  State of Oregon;  State of Pennsylvania;  Stateof Rhode Island;  State of South Dakota;  State of Texas;State of Utah;  State of Vermont;  State of Washington;State of West Virginia;  State of Wisconsin;  City andCounty of San Francisco;  Public Citizen;  The AmericanAcademy of Pediatrics;  American Cancer Society;  AmericanCollege Preventive Medicine;  American Heart Association;American Lung Association;  American Medical Association;American Medical Women's Association;  American PublicHealth Association;  American Society of Addiction Medicine;The HMO Group;  National Association of Elementary SchoolPrincipals;  National Association of Secondary SchoolPrincipals;  National Center for Tobacco-Free Kids;  Stateof Kentucky;  Washington Legal Foundation, ("WLF");  MarioAndretti;  Don Garlits;  Al Unser;  Rusty Wallace, CaleYarborough;  Richard Burr, Cass Ballenger, Howard Coble,United States Representatives, Lauch Faircloth, UnitedStates Senator, Amici Curiae.COYNE BEAHM, INCORPORATED;  Brown & Williamson TobaccoCorporation;  Lorillard Tobacco Company;  Philip Morris,Incorporated;  RJ Reynolds Tobacco Company;  United StatesTobacco Company;  Conwood Company, LP;  National TobaccoCompany, LP;  Pinkerton Tobacco Company;  SwisherInternational, Incorporated;  Central Carolina Grocers,Incorporated;  J.T. Davenport, Incorporated;  North CarolinaTobacco Distributors Committee, Incorporated;  The AmericanAdvertising Federation;  American Association of AdvertisingAgencies;  Association of National Advertisers,Incorporated;  Magazine Publishers of America;  The OutdoorAdvertising Association of America, Incorporated;  Point ofPurchase Advertising Institute;  National Association ofConvenience Stores;  Acme Retail, Incorporated, Plaintiffs--appellees,andLiggett Group, Inc., Plaintiff,v.FOOD & DRUG ADMINISTRATION;  David A. Kessler, M.D.,Commissioner of Food and Drugs, Defendants--Appellants.Attorneys General of the State of Minnesota;  State ofAlaska;  State of Arizona;  State of Arkansas;  State ofColorado;  State of Connecticut;  State of Florida;  Stateof Hawaii;  State of Illinois;  State of Indiana;  State ofIowa;  State of Louisiana;  State of Kansas;  State ofMaine;  State of Maryland;  State of Massachusetts;  Stateof Michigan;  State of Mississippi;  State of Missouri;State of Montana;  State of Nevada;  State of New Hampshire;State of New Jersey;  State of New Mexico;  State of NewYork;  State of North Dakota;  State of Ohio;  State ofOklahoma;  State of Oregon;  State of Pennsylvania;  Stateof Rhode Island;  State of South Dakota;  State of Texas;State of Utah;  State of Vermont;  State of Washington;State of West Virginia;  State of Wisconsin;  City andCounty of San Francisco;  Public Citizen;  The AmericanAcademy of Pediatrics;  American Cancer Society;  AmericanCollege Preventive Medicine;  American Heart Association;American Lung Association;  American Medical Association;American Medical Women's Association;  American PublicHealth Association;  American Society of Addiction Medicine;The HMO Group;  National Association of Elementary SchoolPrincipals;  National Association of Secondary SchoolPrincipals;  National Center for Tobacco-Free Kids;  Stateof Kentucky;  Washington Legal Foundation, ("WLF");  MarioAndretti;  Don Garlits;  Al Unser;  Rusty Wallace, CaleYarborough;  Richard Burr, Cass Ballenger, Howard Coble,United States Representatives, Lauch Faircloth, UnitedStates Senator, Amici CuriaeNATIONAL ASSOCIATION OF CONVENIENCE STORES;  Acme Retail,Incorporated, Plaintiffs--Appellants,v.David A. KESSLER, Commissioner of the Food & DrugAdministration;  Food & Drug Administration,Defendants--Appellees.Attorneys General of the State of Minnesota;  State ofAlaska;  State of Arizona;  State of Arkansas;  State ofColorado;  State of Connecticut;  State of Florida;  Stateof Hawaii;  State of Illinois;  State of Indiana;  State ofIowa;  State of Louisiana;  State of Kansas;  State ofMaine;  State of Maryland;  State of Massachusetts;  Stateof Michigan;  State of Mississippi;  State of Missouri;State of Montana;  State of Nevada;  State of New Hampshire;State of New Jersey;  State of New Mexico;  State of NewYork;  State of North Dakota;  State of Ohio;  State ofOklahoma;  State of Oregon;  State of Rhode Island;  Stateof South Dakota;  State of Texas;  State of Utah;  State ofVermont;  State of Washington;  State of Wisconsin;  Stateof West Virginia;  City and County of San Francisco;  PublicCitizen;  The American Academy of Pediatrics;  AmericanCancer Society;  American College Preventive Medicine;American Cancer Society;  American Lung Association;American Medical Association;  American Medical Women'sAssociation;  American Public Health Association;  AmericanSociety of Addiction Medicine;  The HMO Group;  NationalAssociation of Elementary School Principals;  NationalAssociation of Secondary School Principals;  National CenterFor Tobacco-Free Kids;  State of Kentucky;  Washington LegalFoundation, ("WLF");  Mario Andretti, Don Garlits;  AlUnser;  Rusty Wallace;  Cale Yarborough;  Richard Burr, CassBallenger, Howard Coble, United States Representatives,Lauch Faircloth, United States Senator, Amici Curiae.UNITED STATES TOBACCO COMPANY;  Brown & Williamson TobaccoCorporation;  Conwood Company, LP;  National TobaccoCompany, LP;  Pinkerton Tobacco Company;  SwisherInternational, Incorporated;  Central Carolina Grocers,Incorporated;  J.T. Davenport, Incorporated;  North CarolinaTobacco Distributors Committee, Incorporated, Plaintiffs--Appellants,v.FOOD & DRUG ADMINISTRATION;  David A. Kessler, M.D.,Commissioner of Food and Drugs, Defendants--Appellees.Attorneys General of the State of Minnesota;  State ofAlaska;  State of Arizona;  State of Arkansas;  State ofColorado;  State of Connecticut;  State of Florida;  Stateof Hawaii;  State of Illinois;  State of Indiana;  State ofIowa;  State of Louisiana;  State of Kansas;  State ofMaine;  State of Maryland;  State of Massachusetts;  Stateof Michigan;  State of Mississippi;  State of Missouri;State of Montana;  State of Nevada;  State of New Hampshire;State of New Jersey;  State of New Mexico;  State of NewYork;  State of North Dakota;  State of Ohio;  State ofOklahoma;  State of Oregon;  State of Pennsylvania;  Stateof Rhode Island;  State of South Dakota;  State of Texas;State of Utah;  State of Vermont;  State of Washington;State of Wisconsin;  State of West Virginia;  City andCounty of San Francisco;  Public Citizen;  The AmericanAcademy of Pediatrics;  American Cancer Society;  AmericanCollege Preventive Medicine;  American Heart Association;American Lung Association;  American Medical Association;American Medical Women's Association;  American PublicHealth Association;  American Society of Addiction Medicine;The HMO Group;  National Association of Secondary SchoolPrincipals;  National Association of Secondary SchoolPrincipals;  National Center For Tobacco-Free Kids;  Stateof Kentucky;  Washington Legal Foundation, ("WLF");  MarioAndretti;  Don Garlits;  Al Unser;  Rusty Wallace;  CaleYarborough;  Richard Burr, Cass Ballenger, Howard Coble,United States Representatives;  Lauch Faircloth, UnitedStates Senator, Amici Curiae.
Nos. 97-1604, 97-1581, 971606, 97-1614 and 97-1605.
United States Court of Appeals,Fourth Circuit.
Nov. 10, 1998.
Prior report:  153 F.3d 155
O R D E R

1
On a poll of the court on the petition for rehearing en banc there voted in favor of rehearing en banc Judges Murnaghan, M. Blane Michael and Motz, and there voted against rehearing en banc Judges Widener, Ervin, Niemeyer, Luttig, Williams and Traxler.


2
It is accordingly ADJUDGED and ORDERED that the petition for rehearing en banc shall be, and it hereby is, denied.


3
The panel considered the petition for rehearing and is of opinion it is without merit.


4
It is accordingly ADJUDGED and ORDERED that the petition for rehearing shall be, and it hereby is, denied.


5
With the concurrence of Judge James H. Michael.


6
Judge Hall dissents.  He would grant the petition for rehearing for the reasons expressed in his separate opinion filed with the opinion of the panel.


7
Chief Judge Wilkinson, and Judges Wilkins, Hamilton and King, being disqualified, did not participate in this decision.